—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Orange County (Owen, *452J.), dated December 17, 2001, which granted the plaintiff’s motion for summary judgment on the issue of liability and denied his cross motion for leave to amend his answer. Presiding Justice Prudenti has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, the defendant failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
While leave to amend a pleading should be freely given (see CPLR 3025 [b]), the decision as to whether to grant such leave is generally left to the sound discretion of the court (see Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959 [1983]; Branch v Abraham & Strauss Dept. Store, 220 AD2d 474 [1995]) and its determination will not be lightly set aside (see Beuschel v Malm, 114 AD2d 569 [1985]). The Supreme Court’s determination to deny the defendant’s cross motion for leave to amend the answer was a provident exercise of discretion (see Matter of Goggins, 231 AD2d 634, 635 [1996]; Caruso v Anpro, Ltd. 215 AD2d 713 [1995]).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Feuerstein, McGinity and H. Miller, JJ., concur.